DETAILED ACTION

	Claims 1, 3, 5-7, 9-20 and 22-24 are pending in this application.

Claim Objections
Claims 9 and 10 are objected to because of the following informalities:  
Claim 9 recites “if the first connecting par is position”, which should recite --if the first connecting par is positioned--.
Claim 10 recites “a firs part”, which should recite --a first part--.
Claim 10 recites “configured to be position between”, which should recite --configured to be positioned between--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 12, 14 and 22-24 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 12 recites the limitation "a crank shaft". It is unclear if there is another shaft, or if this is the same crankshaft as recited in claims 1 and 10, from which claim 12 depends from. 
	Claim 22 recites “a crankshaft” in two instances. It is unclear if there is another shaft, or if this is the same crankshaft as recited in claim 1, from which claim 22 depends from.

	Claim 23 also recites “a crankshaft” in two instances, “a connecting rod”, and “at least one rod bearing journal”. As explained above, it is unclear if the applicant is referring to the same elements as in claim 1.
	Claim 24 recites “a connecting rod”. It is unclear if the applicant is referring to the same rod as recited in claim 1.
(For examining purpose, it will be assumed the applicant is intended to write “the crankshaft”, “the connecting rod”, and “the rod bearing journal”.)


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 6, 9, 20, 22 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nissan Motor Co. (JPS55147527), hereafter Nissan.
Regarding claims 1 and 22, Nissan discloses a connecting rod (Fig. 8) for a combustion engine, the connecting rod comprising a first and a second connecting rod part (11, 12), wherein 
Regarding claim 3, Nissan further discloses the connecting rod according to claim 1, wherein the first and the second connecting rod parts each comprise a first and a second assembly surfaces that are configured for mutual engagement (Fig. 8; the last sentence in the specifications).
Regarding claim 5, Nissan discloses the connecting rod according to claim 3, wherein the first assembly surfaces comprises a first inclined connection area and the second assembly surfaces comprise a second inclined connecting area complimenting the first connection area, wherein the surfaces are inclined in relation to the cross sectional plane at the connection to provide an enhanced shear forces resistance in the adhesive connection (Fig. 8).
Regarding claim 6, Nissan discloses the connecting rod according to claim 3, wherein the first assembly surfaces comprises a number of teeth and/or serrations and the second assembly surfaces comprises a number of teeth and/or serrations complimenting the number of teeth or serrations of the first assembly surface (Fig. 8).
Regarding claim 9, Nissan discloses the connecting rod according to claim 3, wherein the first assembly surfaces comprises a surface structure and the second assembly surfaces comprise a surface structure corresponding to the surface structure of the first assembly surface, wherein the surface structure is configured to only allow the surfaces to be connected if the first connecting rod part is position in a predefined position in relation to the second connecting rod part (Fig. 8).


Regarding claim 20, Nissan discloses a method of dissembling the crankshaft and a connecting rod according to claim 1, the method comprising the steps of: separating the connection rod from the crankshaft by one or more of the steps: heating the connection rod to a temperature at which the adhesive is returned to a liquid form, sawing the connection rod into two pieces or crushing at least parts of the connection rod (pg. 3, line 86-92).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nissan Motor Co. (JPS55147527), in view of Demeulenaere et al. (US 2017/0002766 A1), hereafter Demeulenaere.
Regarding claim 7, Nissan is silent to the connecting rod according to claim 1, wherein one of the first and the second connecting rod part comprises an indicator part that indicates the . 


 Claims 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Nissan Motor Co. (JPS55147527), in view of Waseda et al. (US 7,866,891 B2), hereafter Waseda.
Regarding claims 10-15, Nissan is silent to having a ring shaped bearing comprising of a first part connected to the first connecting rod part and a second part connected to the second connecting part, wherein the ring shaped bearing is configured to be position between the first and the second connecting rod parts and the crankshaft when the connecting rod is assembled to the crankshaft; wherein the first part and the second part has a block arc shape; wherein a first end of the first part comprises a male connecting part, a second end of the first part comprises a female connecting part, a first end of the second part comprises a female connecting part, a second end of the second part comprises a male connecting part and wherein the male part of the first part is configured to interact with the female part of the second part and the male part of the second part is configured to interact with the female part of the first part when the bearing is mounted around the crankshaft; wherein the connection of the male part of the first part and the female part of the second part and the male part of the second part and the female part of the first part is configured to align the first part in relation to the second part; wherein the connection 
Waseda discloses a connecting rod (309) for a combustion engine (Fig. 6) comprising a ring shaped bearing (Fig. 5B) comprising of a first part (302) connected to the first connecting rod part (391) and a second part (303) connected to the second connecting part (392), wherein the ring shaped bearing is configured to be position between the first and the second connecting rod parts and the crankshaft when the connecting rod is assembled to the crankshaft (Fig. 6); 
wherein the first part and the second part has a block arc shape (Fig. 6);
wherein a first end of the first part (302) comprises a male connecting part, a second end of the first part comprises a female connecting part (Fig. 6), a first end of the second part comprises a female connecting part, a second end (303) of the second part comprises a male connecting part and wherein the male part of the first part is configured to interact with the female part of the second part and the male part of the second part is configured to interact with the female part of the first part when the bearing is mounted around the crankshaft (Fig. 6);
wherein the connection of the male part of the first part and the female part of the second part and the male part of the second part and the female part of the first part is configured to align the first part in relation to the second part (Fig. 5B, Fig. 6);
wherein the connection between the male part of the first part and the female part of the second part and the male part of the second part and the female part of the first part is configured 
wherein the first part is connected to the first connecting rod part and the second part is connected to the second connecting rod part (Fig. 6).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the ring shaped bearing of Waseda in the engine of Nissan in order to provide an excellent attachment properties. 


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Nissan Motor Co. (JPS55147527), in view of Waseda et al. (US 7,866,891 B2), and in further view of Fisher (US 4,555,961).
Regarding claim 16, Nissan as modified with Waseda does not disclose the connecting rod wherein the first part is glued to the first connecting rod part and the second part is glued to the second connecting rod part. Fisher discloses a connecting rod for an engine wherein the first part is glued to the first connecting rod part and the second part is glued to the second connecting rod part (column 7, line 30-31). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to glue the split parts of Waseda in the engine of Nissan in order to secure the parts in a desired position. 


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Nissan Motor Co. (JPS55147527), in view of Waseda et al. (US 7,866,891 B2), and in further view of Fisher (US 4,555,961) and Glovatsky et al. (US 2004/0163617 A1), hereafter Glovatsky. 
Regarding claim 17, Nissan as modified with Waseda and Fisher does not disclose the connecting rod according to claim 16, wherein the adhesive that connects the first and second part to the first and the second connecting rod parts is an adhesive that is configured to transfer heat. Glovatsky teaches a use of a thermal adhesive (30) that has heat transferring properties, [0014]. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the adhesive of Glovatsky in the engine of Nissan as modified with Waseda and Fisher, in order to transfer heat created by the friction. 


Claims 10, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nissan Motor Co. (JPS55147527), in view of Imai et al. (US 6,485,183 B1), hereafter Imai.
Regarding claims 10, 18 and 19 Nissan is silent to having a ring shaped bearing comprising of a first part connected to the first connecting rod part and a second part connected to the second connecting part, wherein the ring shaped bearing is configured to be position between the first and the second connecting rod parts and the crankshaft when the connecting rod is assembled to the crankshaft; wherein the bearing comprises two flanges that extend radially outwards, wherein the first flange extends radially outwards from a first edge of the ring shape of the bearing and the second flange extends radially outwards from an opposite edge of the ring shape of the bearing; and wherein the first and the second flanges together with the ring shape of the bearing creates a first and a second outward directed U-shape parts, wherein the first 
Imai discloses a ring shaped bearing (18) comprising of a first part (19) connected to the first connecting rod part (12) and a second part (20) connected to the second connecting part (13), wherein the ring shaped bearing is configured to be position between the first and the second connecting rod parts and the crankshaft when the connecting rod is assembled to the crankshaft (11, Fig. 3); wherein the bearing comprises two flanges (26, Fig. 4) that extend radially outwards, wherein the first flange extends radially outwards from a first edge of the ring shape of the bearing and the second flange extends radially outwards from an opposite edge of the ring shape of the bearing (Fig. 3 and Fig. 4); and wherein the first and the second flanges together with the ring shape of the bearing creates a first and a second outward directed U-shape parts, wherein the first connecting rod part is configured to be arranged in and/or connected to the first U-shaped part and the second connecting rod part is configured to be arranged in and/or connected to the second U-shaped part (Fig. 4). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the ring shaped bearing of Imai in the engine of Nissan in order to increase rigidity of the connecting rod.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Nissan Motor Co. (JPS55147527).
Nissan is silent to a method of assembling a crankshaft and a connecting rod according to claim 1, the method comprising the steps of: providing a crankshaft with at least one rod bearing . In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). MPEP 2112.02(I).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINDSAY LOW can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TEUTA HOLBROOK/
Examiner
Art Unit 3747



/GEORGE C JIN/Primary Examiner, Art Unit 3747